DETAILED ACTION
Applicant’s reply and request for continued examination (RCE), filed 1 July 2022 in response to the Final Office action mailed 28 February 2022, has been entered and fully considered. As per Applicant’s file claim amendments claims 1-8, 11-19, 21-22 and 29 are pending, wherein: claims 1-2, 11 and 16 have been amended, claims 3-8, 12-15, 17-19, 21-22 and 29 are as previously presented, and claims 9-10, 20 and 23-28 have been cancelled by this and/or previous amendment(s). 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 16-19, 21-22 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 16, the term “high molecular weight copolymer” in each cited claim, respectively, is a relative term which renders the claim indefinite. The term “high molecular weight copolymer” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Neither the instant claims nor the specification sets forth the metes and bounds of the term “high molecular weight” such that one of ordinary skill in the art would understand what molecular weight of copolymers would or would not fall under a “high molecular weight” so as to read on the instant claims. This includes claims 2-8 as they depend from claim 1 and claims 17-19, 21-22 and 29 as they depend from claim 16.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhamu et al. (US PGPub 2011/0017955).
	Regarding claim 11, Zhamu teaches graphene-modified curing agents for thermosetting resins (abstract), comprising (a) nano graphene platelets, (b) chemical functional group(s) having multiple ends with the first end being bonded to nano graphene and at least a second end reactive with the resin (instant ‘dispersing agent’), and (c) reactive molecules acting as a primary crosslinking agent for the resin (instant ‘hardener’; instant ‘active hydrogen-containing component’), wherein the resulting modified graphene is well dispersed in the selected resin system (instant resin; instant ‘active hydrogen-containing component’)(abstract; [0019]-[0022]; [0042]).
Zhamu further teaches the method of functionalizing the graphene with chemical functional group(s) having multiple ends with the first end being bonded to nano graphene and at least a second end reactive with the resin (instant ‘dispersing agent’), and combining with reactive molecules acting as a primary crosslinking agent for the selected resin and combining with said resin system and forming the desired resin/composites (abstract; [0019]-[0022]; [0035]-[0036]; [0041]-[0042]). 
Regarding claim 12, Zhamu teaches the method as set forth in claim 11 above and further teaches either pristine graphene or graphene oxide, wherein pristine graphene is preferred ([0020]) and pristine graphene is essentially oxygen free ([0038]).
Regarding claims 13-15, Zhamu teaches the method as set forth in claim 12 above. Zhamu further teaches single- or multi-layer graphene obtained from direct ultrasonication of a graphitic material selected from natural graphite, synthetic graphite, highly oriented pyrolytic graphite, carbon or graphite fiber, carbon or graphitic nano-fiber, meso-carbon micro-bead, etc. ([0020];  example 1).
It is noted that the recitations of claims 13-15 are directed to the graphene product used in the method of preparing the graphene composition of claim 11. As claims 13-15 are product-by-process claims, patentability of said claims is based on the recited product and does not depend on its method of production.  Since the product in claims 13-15 is the same product disclosed by Zhamu the claim is unpatentable even though/if the Zhamu product was made by a different process (see In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983); and MPEP 2113).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 11-19, 21-22 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US PGPub 2011/0017955) in view of Bohm et al. (US PGPub 2016/0312038).
	Regarding claims 1 and 16, Zhamu teaches graphene-modified curing agents for thermosetting resins (abstract), comprising (a) nano graphene platelets, (b) chemical functional group(s) having multiple ends with the first end being bonded to nano graphene and at least a second end reactive with the resin and (c) reactive molecules acting as a primary crosslinking agent for the resin (instant ‘hardener’; instant ‘active hydrogen-containing component’), wherein the resulting modified graphene is well dispersed in the selected resin system (instant resin; instant ‘active hydrogen-containing component’)(abstract; [0019]-[0022]; [0042]).
	Zhamu teaches functionalizing the edges of the nano graphene via a functionalizing procedure comprising dispersing the nano graphene into a wide range of functionalizing agents/reactive molecules ([0037]-[0041]). Zhamu does not specifically teach a high molecular weight copolymer. However Bohm teaches coating compositions comprising modified graphene materials obtained by the chemical functionalization of graphene materials with one or more organofunctional compounds ([0026]-[0030]; [0042]-[0044]; [0049]), and teaches including a surfactant in the chemical treatment imparting a greater proportion of functionalization resulting in improved adhesion of the coating compositions when applied to a metal substrate or to a previous coating layer ([0049]-[0050]; [0053]; [0057]). Bohm teaches suitable surfactants include Antiterra® (“high molecular weight copolymer” absent evidence to the contrary), Disperbyk® (“high molecular weight copolymer” absent evidence to the contrary; taught as “high molecular weight copolymers” in instant specification), and tetrabutyl ammonium salts ([0050]). Bohm and Zhamu are analogous art and are combinable because they are concerned with the same polymer compositions, including polyurethanes and epoxies, comprising functionalized graphene nano-materials. At the time of filing a person having ordinary skill in the art would have found it obvious to include the surfactants of Bohm in the functionalizing steps of Zhamu and would have been motivated to do so as Bohm teaches such surfactants are suitable for chemical treatment and functionalization of graphene materials to obtain coating compositions with increased adhesion properties. 
	Regarding claims 2-3 and 19, Zhamu in view of Bohm renders obvious the composition as set forth in claims 1 and 16 above and Zhamu further teaches the chemical functional groups (a) and the reactive molecules (b) are selected from amines, amides, anhdyrides, ketimines, polyamine-epoxy adducts, phenolics, polyols, polyisocyanates, etc. ([0021]; [0039])(instant claim 2; instant claim 3; instant claim 19). Zhamu teaches an embodiment of functionalizing the graphene with the primary reactive molecules of a curing agent such as diethylenetriamine and then combining with a different curing agent such as triethylene-tetramine ([0035]-[0036]). Zhamu teaches epoxy resins (see above).
	Regarding claims 4-5 and 21-22, Zhamu in view of Bohm renders obvious the composition as set forth in claim 1 and 16 above and Zhamu further teaches the modified graphene is suitable for use in epoxy resins and other two-part thermosetting resins such as unsaturated polyester, phenolic, polyimide, polyurethane, polyamine-imide, and thermosetting elastomers or rubbers ([0022]; [0040]-[0041]). Zhamu teaches polyols, isocyanates, and dicarboxylic acids ([0041]).
	Regarding claim 6, Zhamu in view of Bohm renders obvious the composition as set forth in claim 1 above and Zhamu further teaches that either pristine graphene or graphene oxide, wherein pristine graphene is preferred ([0020]) and pristine graphene is essentially oxygen free ([0038]).
	Regarding claims 7-8, Zhamu in view of Bohm renders obvious the composition as set forth in claim 1 above and Zhamu further teaches nanographene platelets (instant flake) having a thickness of 100 nm or smaller, and having length and width typically between 1 and 20µm ([0032]).
	Regarding claims 17-18, Zhamu in view of Bohm renders obvious the composition as set forth in claim 16 above and Zhamu further teaches the amount of graphene is no less than 0.01 wt% ([0019]; [0042]; see examples at 0.1, 0.2, 0.3, 0.5, 1 and 1.5 wt%). Zhamu teaches attaching the functional groups by dispersing the graphene directly into the selected curing agent, exemplified at 4 wt% (examples 5 and 7), mixing the functionalized graphene with the selected reactive molecule, exemplified in a range of 0.01 to 20 wt% (example 6), to form the modified graphene and combining the modified graphene with the resin in a one-to-four weight ratio (example 8). 
Regarding claim 29, Zhamu in view of Bohm renders obvious the composition as set forth in claim 16 above and Zhamu further teaches forming pre-pregs and composites by combining the modified graphene curing agents with the resins to form a reactive mixture that is combined with fibers or woven fabrics (instant substrate).


Response to Arguments/Amendments
The objection to claim 2 is withdrawn as a result of Applicant’s filed claim amendments.

The 35 U.S.C. 102(a)(1) rejection of claims 1-8, 11-19, 21-22 and 29 as anticipated by Zhamu et al. (US PGPub 2011/0017955) is withdrawn with respect to claims 1-8, 16-19, 21-22 and 29 as a result of Applicant’s filed claim amendments and is maintained with respect to claims 11-15. Applicant’s arguments (Remarks, pages 6-9) have been fully considered but are moot with respect to intendent claims 1 and 16 in view of the new grounds of rejection as set forth above. 
Applicant’s argument to claim 11 (Remarks, page 8) are not persuasive. As noted above Zhamu teaches the NGPs are functionalized with a curing agent (‘reactive molecules’) and then allowed to stay in an excess of the same curing agent, or are recovered and added to a different curing agent for the selected resin ([0019]; [0022]; [0035]-[0036]; [0042]). Zhamu teaches the NGPs are dispersed in the curing agents and subjected to heat, catalysts, ultrasonication or combinations thereof ([0035]-[0038]).
With respect to Applicant’s reliance on the examples of Zhamu: it is noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments (see MPEP 2123; see Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); see Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)). Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (see In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 7:30 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/           Primary Examiner, Art Unit 1767